El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La transcripción de la evidencia que la parte apelante pi-dió a la corte que hiciera el taquígrafo no fué presentada por éste en la secretaría de la corte inferior dentro del tér-mino que le fué concedido sino algunos días después sin que pidiera prórroga del término ni tampoco la parte apelante. En vista de estos hechos y de que han transcurrido más de noventa días desde que la apelación fué interpuesta sin que se haya presentado en este Tribunal Supremo la transcrip-ción de los autos solicita la parte apelada que desestimemos la apelación. En este particular el presente caso es igual al de Sanders, Philippi & Co., Sucs., S. en C. v. Rivera, que resolvimos el día 13 de este mes y año, (pág. 957), por lo que debemos dictar igual resolución. Es cierto que después que el taquígrafo presentó la transcripción de la evidencia las partes pidieron de común acuerdo a la corte que fuera enmen-dada y que después solicitaron sn aprobación sin enmiendas pero este hecho no da jurisdicción a la corte inferior para *991aprobar esa transcripción habiendo sido presentada despnés del término legal.
La apelación debe ser desestimada.

Desestimada la apelación.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hntcbison.